United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
U.S. POSTAL SERVICE, WEST BILOXI
STATION, Biloxi, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2209
Issued: June 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2007 appellant filed a timely appeal from the August 2, 2007 schedule
award decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than one percent permanent impairment of her
right upper extremity and more than five percent impairment of her left upper extremity, for
which she received schedule awards.
FACTUAL HISTORY
On January 10, 1997 appellant, then a 47-year-old letter carrier, filed an occupational
disease claim for burning, numbness and tingling from her left elbow to her fingers due to factors
of her federal employment. The Office accepted the claim for left wrist and elbow tendinitis and
later expanded it to include bilateral carpal tunnel syndrome. In May, September and

December 2000, respectively, appellant underwent bilateral carpal tunnel releases and right wrist
and a transposition of the left ulnar nerve near her elbow.
On February 24, 2003 appellant filed a claim for a schedule award. On May 21, 2003 her
treating physician, Dr. Robert Hillier, a Board-certified orthopedic surgeon, placed her on total
disability. On June 30, 2003 the Office requested that Dr. Hillier determine the extent of
appellant’s permanent impairment using the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed., 2001).
In a July 24, 2003 report, Dr. Hillier reported that appellant had reached maximum
medical improvement for her upper extremity conditions. He noted that her bilateral wrist scars
and left elbow scar were well healed, but that she had decreased light-touch sensation over her
median nerves, weakness in the intrinsic muscles and decreased sensation in the ulnar nerve
distribution. Using Table 16-10 in the A.M.A., Guides, Dr. Hillier found that appellant’s
bilateral carpal tunnel syndrome caused a Grade 2, 70 percent, sensory deficit of the median
nerve below the forearm of each arm. This resulted in a 28 percent impairment of each upper
extremity when combined with the maximum 39 percent impairment allowed under Table 16-15.
Dr. Hillier found a Grade 4, 20 percent, motor deficit on Table 16-11 related to weakness in each
hand. Under Table 16-15, this motor weakness yielded 2 percent upper extremity impairment
based on the 10 percent maximum allowed. Dr. Hillier opined that appellant had 30 percent
permanent impairment in each upper extremity related to her carpal tunnel syndrome. Using a
similar method to evaluate appellant’s bilateral ulnar cubital condition, he found Grade 2,
70 percent, sensory deficit and Grade 4, 20 percent, motor deficit in both upper extremities.
Dr. Hillier stated that this resulted in 14 percent permanent impairment in each arm. Using the
combined values table, he found that appellant had 40 percent permanent impairment in each
upper extremity because of her carpal tunnel and cubital tunnel syndromes.
On September 2, 2003 the Office provided Dr. Hillier’s report to the Office medical
adviser to determine whether appellant was entitled to a schedule award. The medical adviser
recommended a second opinion examination because the impairment rating approved excessive
for the accepted conditions. On September 23, 2003 the Office referred appellant for a second
opinion examination.
On November 14, 2003 Dr. Tim Jackson, a Board-certified orthopedic surgeon, reviewed
appellant’s medical records and conducted a physical examination. He noted that appellant had
full range of motion in her elbows and wrists. There was mild pain at the wrists with maximum
extension and flexion, but no tenderness with pronation or supination. Dr. Jackson found intact,
but subjectively diminished, light-touch sensation in all fingers. He noted no muscle atrophy, a
5/5 intrinsic opposition strength in the wrists and 4/5 grip strength bilaterally. Dr. Jackson noted
that Dr. Hillier had found moderate recurrent slowing of appellant’s left median nerve through
the carpal tunnel based on a May 6, 2003 electromyogram (EMG) study. He did not review the
nerve conduction results himself. Dr. Jackson referred appellant for a functional capacity
evaluation with a hand specialist.
On December 16, 2003 Joseph Church, a certified hand therapist, conducted an upper
extremity evaluation. He tested range of motion and strength in all of appellant’s upper
extremity joints. Mr. Church noted mild deficits in active range of motion at the left wrist and

2

elbow that yielded a left upper extremity impairment rating of one percent. He stated that he did
not include grip strength as a factor in the rating because it was “inconsistently low.”
In a supplemental report dated January 26, 2004, Dr. Jackson stated that he had reviewed
Mr. Church’s findings. He stated that appellant had reached maximum medical improvement as
of December 16, 2003, with residual sensory and strength deficits. Dr. Jackson reported that
appellant’s active flexion was normal at both wrists and right elbow and limited to 130 degrees at
the left elbow. Appellant’s active extension was normal at her left wrist and limited to
60 degrees on the right. Dr. Jackson stated that appellant had two percent impairment of
function in each arm due to sensory deficit, pain or loss of strength. He recommended an
impairment rating of two percent for each upper extremity.
Dr. James Dyer, a Board-certified orthopedic surgeon acting as an Office medical
adviser, reviewed the medical records and stated that appellant had reached maximum medical
improvement on July 24, 2003. He stated that appellant’s condition was similar to the second
scenario in the A.M.A., Guides section on carpal tunnel syndrome, page 495, in which
impairment ratings are limited to five percent when an individual has normal sensibility and
opposition strength and abnormal EMG testing. Dr. Dyer found that a two percent left upper
extremity impairment rating would be appropriate given appellant’s abnormal nerve conduction
study combined with her minimal symptoms. At the Office’s instruction, Dr. Dyer provided no
right arm rating.
On June 30, 2004 the Office provided Dr. Jackson’s reports and Dr. Dyer’s
recommendation to Dr. Hillier for his comments. It requested that he state whether he concurred
with the findings and, if he did not, that he provide rationale for his rating. Dr. Hillier did not
respond.
By decision dated August 18, 2004, the Office granted appellant a schedule award for
two percent of her left upper extremity. Appellant was compensated for 6.24 weeks, from
July 24 to September 5, 2003.
On September 15, 2004 appellant requested an oral hearing. By decision dated
March 29, 2005, the Office hearing representative determined that appellant’s case was not in a
posture for a hearing. She vacated the August 18, 2006 decision and remanded the case to the
Office for further development. The Office hearing representative found that Dr. Jackson’s
report appeared internally inconsistent and provided no rationale or citations from the A.M.A,
Guides to support his assessment. She stated that the Office erroneously instructed Dr. Dyer to
provide only a left arm rating. The Office hearing representative also noted that Dr. Dyer did not
provide adequate rationale for his rating.
On July 11, 2005 the Office requested that Dr. Dyer conduct another review of the
medical record and provide a rationalized opinion in accordance with the Office hearing
representative’s decision. On July 12, 2005 Dr. Dyer stated that he was in full agreement with
Dr. Jackson’s recommendation of two percent impairment for each upper extremity. He
indicated that Dr. Hillier failed to correctly combine the A.M.A., Guides Table 16-15 with
Tables 16-10 and 16-11 to rate the motor and sensory losses of the median and ulnar nerves.

3

By decision dated August 5, 2005, the Office amended appellant’s schedule award to
include compensation for two percent impairment of her right arm. Appellant was compensated
for the period September 6 to October 19, 2003. On August 15, 2005 he requested a review of
the written record.
By decision dated November 14, 2005, the Office hearing representative vacated the
August 5, 2005 decision. She found that there was a conflict between the impairment ratings of
Dr. Hillier and Dr. Dyer. The Office hearing representative remanded the case and ordered
referral to an impartial medical examiner for an examination and an opinion on the level of
appellant’s permanent impairment.
On November 29, 2005 the Office referred appellant’s medical record to Dr. Byron
Jeffcoat, a Board-certified orthopedic surgeon, selected as an impartial medical specialist. In a
report dated December 14, 2005, Dr. Jeffcoat concurred with Dr. Dyer’s rating. He stated that
his opinion was based on appellant’s medical history and the A.M.A., Guides section on
“Impairment of the Upper Extremities Due to Peripheral Nerve Disorders,” pages 480-96.
Dr. Jeffcoat noted that the most recent examination report, dated April 7, 2005, indicated that
appellant had pain in the median nerve distribution and left elbow.
By decision dated January 23, 2006, the Office denied an increase in appellant’s schedule
award. It found that Dr. Jeffcoat’s report was entitled to the weight of the medical opinion
evidence because it was not vague, speculative or equivocal and was supported by substantial
medical reasoning.
On January 31, 2006 appellant requested an oral hearing. On April 4, 2007 the Office
hearing representative stated that appellant had telephoned him prior to the hearing to inform him
that she had additional medical information to submit. He gave her 30 days to do so and notified
her that she did not need to appear at the hearing.
By decision dated May 23, 2007, the Office hearing representative vacated the
January 23, 2006 decision on the grounds that the Office erred in failing to refer appellant for an
examination by the impartial medical examiner. On June 21, 2007 the Office referred appellant
to Dr. Jeffcoat for an examination in accordance with the Office hearing representative’s
decision.
On July 19, 2007 Dr. Jeffcoat reviewed appellant’s medical history and conducted a
physical examination. He found full range of motion in all of appellant’s upper extremity joints,
including full extension and flexion of her elbows and wrists. Dr. Jeffcoat found decreased
sensation over the voler surface of the third finger and the dorsal surface of her left hand and
over her right little finger. He noted normal strength in her hands and wrists, negative Tinel’s
signs at both wrists and elbows, and negative Phalen’s tests bilaterally. Dr. Jeffcoat stated that
Table 16-15, page 492, of the A.M.A., Guides listed sensory deficit of the ulnar palmar nerve of
the little finger as a three percent upper extremity impairment. He opined that appellant’s level
of impairment was consistent with Grade 4, 25 percent, on Table 16-10, page 482, which would
give her a 0.75 percent impairment of the right arm. Dr. Jeffcoat stated that her decreased
sensation over the dorsum and middle finger of the left hand were consistent with Grade 3,
50 percent, deficit on Table 16-10, page, 482. Noting that appellant did not have any decreased

4

sensation of her forearms on either side, the doctor reported that ulnar palmar and radial palmar
digitals decreased sensation had a maximum upper extremity impairment of 9 percent of the left
upper extremity based on Table 16-15, which when multiplied by 50 percent of Grade 3, yielded
a 4.5 percent of the left upper extremity.1 Dr. Jeffcoat found that appellant reached maximum
medical improvement by July 18, 2007.
On July 30, 2007 an Office medical adviser reviewed Dr. Jeffcoat’s report. He concurred
with the finding that appellant had one percent impairment of her right upper extremity and five
percent of her left upper extremity.
By decision dated August 2, 2007, the Office granted appellant an additional three
percent for her left arm or a total of five percent and one percent of her right arm. Appellant was
compensated for the period October 20 to December 24, 2003.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss should
be determined. For consistent results and to ensure equal justice under the law for all claimants,
the Office has adopted the A.M.A., Guides as the uniform standards applicable to all claimants.4
Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in 2001, for all
decisions made after February 1, 2001.5
The standards for evaluation of the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.6 Chapter 16 of
the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedure for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation or
loss of strength.7

1

The Board notes that Dr. Jeffcoat’s report revealed a maximum of 90 percent impairment for the ulnar palmar
and radial palmar digitals’ decreased sensation. The Board notes that this is an apparent typographical error as the
maximum impairment for both when added together is nine percent. See A.M.A., Guides 492, Table 16-15.
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

20 C.F.R. § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

6

See Paul A. Toms, 28 ECAB 403 (1987).

7

A.M.A., Guides 433-521, Chapter 16, The Upper Extremities, (5th ed. 2001).

5

Section 8123(a) of the Act provides, in pertinent part: “If there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make an examination.”8 In
situations where there are opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual
background, must be given special weight.9
ANALYSIS
The Office granted appellant a schedule award for one percent of her right upper
extremity and five percent of her left upper extremity. The issue to be determined is whether she
has established that her upper extremity impairment was greater than that for which she received
compensation.
On July 24, 2003 Dr. Hillier, a Board-certified orthopedic surgeon, found that appellant
had 40 percent impairment in each upper extremity based on 70 percent sensory and 20 percent
motor deficits in the median nerve below the forearm and the cubital nerve. On January 26,
2004 Dr. Jackson, a Board-certified orthopedic surgeon, opined that appellant had two percent
impairment in each upper extremity due to sensory deficit, pain or loss of strength in the median
nerve. On July 11, 2005 Dr. Dyer a Board-certified orthopedic surgeon acting as an Office
medical adviser, concurred with Dr. Jackson’s opinion and found that Dr. Hillier did not
accurately utilize the A.M.A., Guides. The Office hearing representative correctly found that
there was a conflict between the reports of Dr. Hillier and Drs. Jackson and Dyer, which were of
equal weight.
Dr. Jeffcoat, a Board-certified orthopedic surgeon, was selected as an impartial medical
examiner to resolve the conflict in the medical evidence. On July 19, 2007 he reviewed
appellant’s medical records and conducted a physical examination. Dr. Jeffcoat found that
appellant had a full range of motion in all the joints in her upper extremities, including her
elbows and wrists. He noted decreased sensation over the voler surface of the left third finger,
the dorsal surface of the left hand and right little finger. Dr. Jeffcoat reported that appellant had
normal strength in her hand and wrists, as well as negative Tinel’s signs and Phalen’s tests
bilaterally. He stated that Table 16-15, page 492, of the A.M.A., Guides limited sensory deficit
of the ulnar palmar nerve of the little finger to a maximum of three percent upper extremity
impairment. Dr. Jeffcoat opined that the sensory deficit in appellant’s right little finger was
Grade 4, 25 percent, on Table 16-10, page 482, which resulted in a 0.75 percent impairment of
the right arm. He stated that the decreased sensation over the dorsum and middle finger of her
left hand were consistent with Grade 3, 50 percent, deficit on Table 16-10, page, 482.
Dr. Jeffcoat further stated that appellant did not show any decreased sensation of her forearms on
either side and noted that ulnar palmar and radial palmar digital decreased sensation is a
maximum of nine percent upper extremity impairment per Table 16-15. He found that, by
multiplying the 9 percent impairment by Grade 3 or 50 percent impairment, appellant had a
8

5 U.S.C. § 8123(a).

9

Roger Dingess, 47 ECAB 123 (1995); Nathan L. Harrell, 41 ECAB 401, 407 (1990).

6

4.5 percent permanent impairment of her left upper extremity. Dr. Jeffcoat found that appellant
reached maximum medical improvement by July 18, 2007. The Board finds that the medical
opinion of Dr. Jeffcoat is entitled to the special weight of the medical evidence because it is well
rationalized and based on a proper factual background.
The Board finds that the Office properly relied on Dr. Jeffcoat’s report in granting
appellant a schedule award for one percent of her right arm and five percent of her left arm.10
The Office medical adviser found that Dr. Jeffcoat correctly utilized the A.M.A., Guides to
determine appellant’s level of impairment. A.M.A., Guides Table 16-15, page 492, provides that
a sensory deficit of the ulnar palmar nerve of the little finger has a maximum upper extremity
impairment of 3 percent. When multiplied by the Grade 4, 25 percent, deficit in appellant’s right
little finger, as determined by Table 16-10, page 482, the result is 0.75 percent impairment of the
right arm. Table 16-15 states that an ulnar palmar digital deficit of the middle finger has a
maximum impairment of four percent and that a radial palmar digital deficit of the middle finger
has a maximum of five percent upper extremity impairment. Together, they have up to nine
percent upper extremity impairment. This percentage is then multiplied by the degree of deficit
according to Table 16-10, page 482. The decreased sensation over the dorsum and middle finger
of her left hand was found to be Grade 3, 50 percent, which yields a 4.5 percent permanent
impairment in appellant’s left arm.
The Board notes that appellant has not presented medical evidence to overcome the
weight of Dr. Jeffcoat’s opinion.
CONCLUSION
The Board finds that appellant does not have more than one percent permanent
impairment of her right upper extremity and five percent impairment of her left upper extremity.

10

The Board notes that the Office properly rounded Dr. Jeffcoat’s impairment ratings of 0.75 and 4.5 percent to 1
and 5 percent, respectively, because its policy is to round the calculated percentage of impairment to the nearest
whole number. See Robert E. Cullison, 55 ECAB 570 (2004).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 2, 2007 is affirmed.
Issued: June 23, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

